Title: To George Washington from John Hancock, 24 August 1777
From: Hancock, John
To: Washington, George



Sir
Philada 24 Augst 1777 8 oClock Eveng

By a Return Express, this moment Rec’d from the Northern Departmt the Inclos’d Letter for your Excellency—I inclose you Copy of Genl Gates’s Letter to me, in which he mentions Genl Schuyler’s having wrote me particularly, but I have not a Line from him unless one should be Inclos’d in your packett; should that not be the case, & you should have any material Intelligence, I shall be much oblig’d by being favour’d with such Extract[.] I have just Rec’d a Letter from Head of Elk Copy of which I inclose also, & to which beg to Refer you.
We have a report, which seems to be confirm’d several ways that a Detachmt of Continental Troops have been on Staten Island, burnt some houses, brought off some Cattle & about 160 Prison[er]s among whom are Two Colonels, Dungan & Allen.
Should I Receive any further Intelligence you may Depend on having the earliest Notice. I am with respect Sir Your most Obedt srt

John Hancock Prest

